Case: 11-50361     Document: 00511704287         Page: 1     Date Filed: 12/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 22, 2011
                                     No. 11-50361
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

THOMAS JACKSON MADDOX,

                                                  Petitioner-Appellant

v.

WARDEN CLAUDE MAYE,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-160


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Petitioner-Appellant Thomas Jackson Maddox, federal prisoner # 53686-
019, appeals the dismissal of his challenge under 28 U.S.C. § 2241 to the 188-
month sentence imposed following his conviction for possession of a firearm by
a convicted felon. See 18 U.S.C. § 922(g)(1). That sentence was enhanced
because Maddox was found to be an armed career criminal based on his three
prior convictions for violent felonies, including a concealed-weapon conviction.
See 18 U.S.C. § 924(e). The district court sua sponte dismissed the case without

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50361    Document: 00511704287      Page: 2   Date Filed: 12/22/2011

                                   No. 11-50361

prejudice to the extent that it claimed relief under § 2241 and for lack of
jurisdiction to the extent that it could be construed as seeking relief under the
savings clause 28 U.S.C. § 2255.      Maddox claims that his sentence was
improperly enhanced on the basis of a conviction for a crime—carrying a
concealed weapon—that he deemed not to be “a crime of violence.” In support
of that contention he cites, inter alia, Begay v. United States, 553 U.S. 137, 141-
47 (2008). He thus asserts that he merits relief under § 2241 on the ground that
he was actually innocent of the career offender sentencing enhancement.
      Section 2255 is the primary authority for a collateral attack on a federal
sentence, and § 2241 is the proper procedural vehicle for challenging the manner
in which a sentence is executed. Padilla v. United States, 416 F.3d 424, 425-26
(5th Cir. 2005).    As Maddox “attacks errors that occur[red] at trial or
sentencing,” § 2255, and not § 2241, provides the correct statutory basis for his
plea for relief. Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000). The
district court had no jurisdiction to grant Maddox relief under § 2255, however,
as a § 2255 motion must be filed in the sentencing court—here, the Middle
District of Alabama. See § 2255(a); Reyes-Requena v. United States, 243 F.3d
893, 895 n.3 (5th Cir. 2001).
      The savings clause of § 2255(e) would authorize Maddox to proceed in a
habeas corpus action under § 2241, however, if he were able to demonstrate that
no adequate or effective relief was attainable by a motion to vacate, correct, or
set aside his sentence under § 2255. See Jeffers v. Chandler, 253 F.3d 827, 830
(5th Cir. 2001). Unlike a § 2255 motion, a § 2241 application is properly filed “in
the district of the prisoner’s incarceration,” Reyes-Requena, 243 F.3d at 895
n.3—here, the Western District of Texas.
      “[T]he inadequacy or inefficacy requirement is stringent.” Id. at 901. To
proceed under § 2241, Maddox was required to establish that § 2255 provides an
inadequate or ineffective remedy because his claim (1) is “based on a
retroactively applicable Supreme Court decision which establishes that [he] may

                                        2
   Case: 11-50361   Document: 00511704287     Page: 3   Date Filed: 12/22/2011

                                 No. 11-50361

have been convicted of a nonexistent offense” and (2) “was foreclosed by circuit
law at the time when the claim should have been raised in the petitioner’s trial,
appeal, or first § 2255 motion.” Id. at 904. The first “factor requires that a
retroactively applicable Supreme Court decision establish that the petitioner is
actually innocent,” meaning that he “may have been imprisoned for conduct that
was not prohibited by law.” Jeffers, 253 F.3d at 830-31 (internal quotation
marks and citation omitted). This savings-clause factor is not satisfied by an
assertion that the applicant is “actually innocent” of a sentencing enhancement.
Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir. 2000); Padilla, 416 F.3d at 427. As
Maddox does not claim to be innocent of the crime for which he was convicted,
he cannot satisfy both prongs of the savings clause and consequently cannot
obtain habeas relief under § 2241. See Jeffers, 253 F.3d at 830-31; Kinder, 222
F.3d at 214.
      The district court did not commit legal error by denying relief to Maddox
under § 2241 or under § 2255’s savings clause.
      AFFIRMED.




                                       3